 388DECISIONS OF NATIONAL -LABOR RELATIONS BOARDand was intended only to convey the fact that the employees couldnot be discriminated against bylaw because they joined the Petitioner.We shall therefore overrule objection No. 3.1Accordingly, as we have overruled the objections and the Petitionerhas received a majority of the valid ballots cast in the-election, weshall certify the Petitioner as the collective-bargaining representativeof the employees in the appropriate unit.[The Board certified United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, as the designated collective-bargain-ing representative of the employees of the Employer in the unit,found appropriate.]8 SeeHollywood Ceramics Company,Inc., supra.Communications Workers of America,Local 1104,AFL-CIOandFrederick Bond,d/b/a Bond Electric Company,ChargingParty-andNew York Telephone Company and Local 25, Inter-national Brotherhood of Electrical Workers,AFL-CIO,Partiesto the Dispute.Case No. 2-CD-276.March 19, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, following the'filing of charges under Section 8(b) (4)(D) of the Act. A hearing was held before Hearing Officer EvanJ. Spelfogel on October 15, 17, and '18, 1963.All parties who ap-peared at the hearing were afforded full opportunity to be heard, toexamine and cross-examinewitnesses, and to adduce evidence bear-ing upon theissues.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are hereby affirmed.Briefs were filed by all the parties who appeared at the hearing andhave been duly considered.'Upon the entire record in the case, the Boardamakesthe follow-ing findings :1.The New York Telephone Company, herein referred to as Telco,is a NewYork -corporation engaged in the business of providing1Subsequentto the hearing,Local 25, International Brotherhood of Electrical Workers,AFL-CIO,filed amotion withthe Board to incorporate an additionalexhibit into therecord.All otherparties, except Bond Electric Company,opposed the motion.Themotion is hereby granted.As thematter containedin this exhibitis relevant to the issuesin this proceeding and as it appears that the exhibit did not come into the possession of,Local 25,IBEW,until after the close of the hearing,the record is hereby reopened andthe proffered exhibit incorporated into the record.2 Pursuantto theprovisions of Section 3 (b) of theAct, theBoard has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Brown].146 NLRB No. 50. COMMUNICATIONS WORKERS OF AMERICA, LOCAL 1104389,local and long-distance communications and related services as partof a nationwide telephone system.As stipulated by the parties, dur-ing the year 1962, which period is representative of its annual opera-tions generally, Telco derived gross revenues in excess of $1,000,000from its business operations, of which in excess of $1,000,000 wasreceived for communications services between points within the Stateof New York and points in other States. Frederick Bond is an in-dividual doing business under the name of Bond Electric Company,herein referred to as Bond, with his principal office in the city ofGlen Cove, New York. As stipulated by the parties, during the year1962, which period is representative of his annual operations gen-erally, Bond performed services valued in excess of $50,000 for Telco.The parties stipulated,-and we find, that Telco and Bond are eachengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to- assert jurisdiction herein.2.The parties stipulated, and we find, that Communications Work-ers of America, Local 1104, AFL-CIO, herein,referred to as CWA,and Local 25, International Brotherhood of Electrical Workers, AFL-CIO, herein referred to as IBEW, are labor organizations within themeaning of the Act.-3.The dispute :A. Statement of factsThe dispute herein concerns a portion of the work required in con-nection with the installation of additional telephone service -in theNassau County courthouse in Mineola, New York, during a majoralteration of that building. In April 1963, Telco received the orderfor additional telephones and proceeded to install athem, utilizing forthat purpose its own employees who are represented by CWA. Dur-ing the course of installation, an IBEW business representative com-plained to Haeger, a Telco official, that that part of the work whichinvolved "inside wire cable and circuit installation" should have beencontracted out to an electrical contractor, by virtue of a documentknown as the "Division of Work." 3s The record is unclear as to the precise current status of this document. It wasoriginally a contract between Telco and Local 3, International Brotherhood of ElectricalWorkers, executedperhaps as far back as 1903. It was last signed in 1917, when Local 3had jurisdictionover Nassau Countyas well as the entirecity of NewYork. It seems tohave listedvarious types of workfrequently needed by Telco and to have reserved someof that work for employeesof Telcowhile obligating Telcoto contractother portions ofsuch work to independentelectricalcontractors.Employeesof Telco havenever beenrepresentedby the IBEW, butemployees of electrical contractors used by Telco for thispurposehave, for manyyears, been representedby IBEW.In 1932,Local25 was charteredto take overthe jurisdictionof Local 3in Nassau and Suffolk Counties.In 1935, Local 3notified Telcothatitno longer considered itselfbound by theagreement.The recordshows; that,despite such ^ cancellation,Telco continued to assign certain work to inde-pendent contractors and that, in 1946, Telco promulgated a document calledDivision ofWork,which it provided for the guidance of its supervisors in determining whether touse outside contractors for specifiedtypes of work. It is thislatter document which wasintroduced in evidence;no copy of the original agreement was produced. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter an investigation and discussions among its officials, Telcowithdrew its own employees from the disputed work and ordered itdone by Bond.On the morning of April 29,1963, two Bond employeesreported to the Telco foreman on the jobsite.Some small amount ofwork was done by the two men who, for reasons not established on therecord, were then sent home by the Telco foreman after being on thejob less than 4 hours.From April 29 to May 7, numerous discussionswere held among representatives of Telco, CWA, IBEW, and NassauCounty, but they were unsuccessful in resolving the dispute.WhenTelco put its own employees to work again on May 7, county officialscanceled their order for new telephone service.No telephone workwas performed on the site until May 17, when IBEW agreed withcounty officials not to picket if CWA members were assigned the work.Telco then completed the job with its own employees.The record shows that on or about May 1, the secretary of CWA toldTelco's division plant superintendent, that ". . . CWA considered thework in issue their work ... that if Local 25 pulled the cable, theCWA would refuse to connect telephone service and would refuse toservice the job, altogether."B. Contentions of the partiesThe IBEW and Bond take the position that the disputed workshould be contracted out by Telco to an independent electrical con-tractor employing members of IBEW. They rely on the "Division ofWork" document, on Telco's alleged practice over the years of usingcontractors for such work, and on the need for electricians' skills inorder to perform the work.Telco and CWA contend that the work should be performed byTelco's employees who are represented by CWA.They allege thatTelco has always used its own employees to perform such work oncounty-owned buildings, such as the one in dispute here, and deny thatthe practice of using contractors on privately owned buildings is rele-vant to the determination herein.They further urge that the work indispute does not require the skills of a journeyman electrician, or theexpenditure of the much higher rates of pay received by electricians.They also point out that Telco's assignment of the work to its own em=ployees is consistent with the Board certification of CWA and withTelco's collective-bargaining agreement with CWA.C. Applicability of the statuteThe Board must be satisfied that there is reasonable cause to believethat Section 8 (b) (4) (D) of the Act was violated before it may proceedwith a determination of dispute pursuant to Section 10 (k) of the Act. COMMUNICATIONS WORKERS OF AMERICA, LOCAL 1104391The CWA attorney admitted at the hearing that it had made threatsto Telco that if IBEW employees installed the cable and wires, mem-bers of CWA would refuse to connect the telephones.We find; uponthe basis of the foregoing, that there is reasonable cause to believe thatSection 8(B) (4) (D) has been violated, and that the dispute is prop-erly before the Board for determination under Section 10(k) of theAct.D. Merits ofthe disputeMuch of thehearing inthismatter was devotedto the effect whichshould be given to the "Division of Work" document.In situationsin which a new building is being erected or structural changes are be-ing made on an existing building,and the rest of the project is union-ized, this document specifies whether particular work is to be done byTelco's own employees or by an independent contractor.IBEW con-tends that it is entitled to the disputed work because the instant jobis both a structural change and entirely unionized,and also becausethe terms of the "Division of Work"document assign work such as isinvolved here to independent contractors.On therecord before us,however, and in view of the fact that the document is currently beingused only as a guide to Telco supervisors,we cannot give it the statusof an agreementwhichis binding on the parties, asIBEW wouldhave us do.Rather,we look upon it as evidence of a practice on thepart of Telco to contract certain work to independent contractors. Inthis connection,it is significantthaton certain occasionsin thepast thedocument was actually followed by Telco in letting out contracts.With respect to Telco's actual practice,all the instances recounted inthe record when Telco contractedout work involved either privatelyowned buildings or original construction of county-owned buildings.However, all the instances recounted in the record of structuralchanges on county-owned buildings, such as is indispute here,involvedassignment of the work to Telco employees.Under these circum-stances,we findthat theonly relevant Telco practiceis toassign suchwork to its own employees and that this factor favors the contentionsof CWA and Telco.The work in dispute consists of drawing telephone wires throughindoor conduits or ducts,fastening such wire to walls by means ofstaples or clamps, and attaching backboards to walls by means ofscrews.The record shows that this work involves use of the simplesthand tools, thatamoderately intelligent man can be trained in aslittle as 1 day to perform the work, and that occasionally untrainedindividuals may be put to work at this task.We therefore find thatthe high skills of a journeyman electrician are not necessary for thecompetent performance of the work herein.We note,moreover, that 392DECISIONSOF NATIONALLABOR RELATIONS BOARDthe currentwage rate of a journeymanelectrician under the IBEWcontract is $5.10 per hour, while the currentwage.rateof an installerunder the CWA contract is approximately $3.51 per hour.The Board, in 1961, certified CWA as collective-bargaining repre-sentative of all Telco's plant department employees.The currentcollective-bargaining agreement between these parties covers all.suchemployees, including installers who have been assigned the disputedwork by Telco 4 IBEW has no agreement with Telco, but Bond isa signatory to the agreement between IBEW and the Nassau andSuffolk Chapter of the National Electrical Contractors Association,which is silent concerning the type of work in dispute herein.Wefind, therefore, that Telco's assignmentof the work is consistent withthe Board certification of CWA as representative of Telco's employ-ees andwith Telco's collective-bargaining agreement with 'CWA.Wefurther find that such assignment'is not' inconsistent with the Bond-IBEW contract.Weighing the factors relied upon by Telco and CWA on the onehand, against those cited by Bond and IBEW on the other, we con-clude that the former outweigh the latter.As Telco has used its ownemployees for similar work on county-owned projects in'the,past,as Telco has assigned the disputed work to them, as theyare suffi-ciently skilled to perform it, as the assignment is consistent with theBoard certification and with the terms of the collective-bargainingagreement between Telco and CWA, and as performance of such workby Telco employees is more economical than utilization of electricians,we shall determine the dispute in favor of the Telco employees whoperformed the work.Our present determination is limited to theparticular controversy which gave rise to this proceeding.! In mak-ing this determination,we are assigningthe controverted work toTelco employees represented by CWA, and not to CWA or itsmembers.DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in the case,the Board makes the following Determination of Dispute pursuantto Section 10 (k) of the Act :4IBEW contendsthatTelco's order to Bond to perform the work constituted an assign-mentof the work to IBEWmembers.The recordshows, however,thatTelco originallyassignedthe work toits own employees,contracted withBond only afterIBEW pro-tested such assignment,and has consistently taken the positionthroughoutthese pro-ceedings thatits own employeesshould be awardedthe work.We find,therefore, thatTelco has assigned the disputedwork toits own employees representedby CWA,ratherthan to Bond's employees representedby IBEW.5 The courthouseprojectwhere this dispute arose has beencompleted.Our determina-tion herein covers assignmentof thework in issue in any area servedby Telco,where thegeographical jurisdiction of Communications Workers of America, Local 1104,AFL-CIO,and; 'Local), 25,4 'International fBrotherhoodof, Electrical worke4s,4.AFL-CIO,',coincide:LocalUnionNo. 8, IBEW, AFL-CIO (Western Electric Company, Incorporated),141NLRB 888, footnote 12. BARBERTONPLASTICS PRODUCTS, INC.393Employees of the New York Telephone Company, currently repre-sented by Communication Workers of America, Local 1104, AFT,,CIO, are entitled to perform the following work : Inside wire cable.and circuit installation work required for the installation of tele-phone and other communications equipment in major alterations of-county-owned buildings.Barberton Plastics Products,Inc.andInternational ChemicalWorkers,AFL-CIO.Case No. 8-CA-2854.March 19, 196.ESUPPLEMENTAL DECISION AND ORDEROn March 7, 1963, the Board issued a Decision and Order in theabove-entitled proceeding' finding,inter alia,that the Respondent haddiscriminated against employee Detrick in violation of Section 8(a)(3) and (1) of the Act, and directing that the Respondent offer saidemployee immediate and full reinstatement to his former or substan-tially equivalent position and makehim whole for any loss of pay suf-fered by reason of the Respondent's discrimination against him.On July 1, 1963, the Board's Acting Regional Director for theEighth Region issued and served on the parties a backpay specificationand notice of hearing, alleging that the Respondent's obligation tomake whole employee Hetrick would be discharged by payment ofcertain liquidated amounts due him in the period between the unlaw-ful discrimination against him and June 30, 1963, and additional un-determined amounts accumulating from July 1, 1963, to the date ofan offer of reinstatement.On July 10, the Respondent filed an answerthereto.Pursuant to notice, a hearing was held before Trial Ex-aminer John F. Funke for the purpose of determining the amount ofbackpay due the aforesaid employee in the period from the date ofthe discrimination against him to June 30, 1963.On December 2,1963, the Trial Examiner issued his Supplemental Decision, attachedhereto, in which he found that Hetrick was entitled to payment of$2,844.96.Thereafter, the General Counsel and the Respondent filedexceptions to the Trial Examiner's Supplemental Decision and briefsin support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Thei 141 NLRB 174. The TrialExaminer's SupplementalDecision inadvertently cites thiscase as141 NLRB 458.146 NLRB No. 54.